﻿Lebanon comes to the United Nations this year, having overcome severe crises and devastating wars. This it has done thanks to the faithfulness of the Lebanese, their attachment to the country and their unity of will; to the support of sister Arab countries and other friendly nations; and to the United Nations, which has consistently supported Lebanon's right to sovereignty, independence and peace. May I take this opportunity to congratulate you, sir, on your election to
the presidency of the General Assembly at its forty-sixth session. You represent the Kingdom of Saudi Arabia, with which we have profound ties of friendship and fraternity. Lebanon has always appreciated and continues to appreciate the Kingdom's contribution to the process by which we are extricating ourselves from war, under the leadership of King Fahd bin Abdulaziz.

I wish to pay tribute to your predecessor - the President of the General Assembly at its forty-fifth session - and to express to the Secretary-General my deep appreciation of his genuine interest in Lebanon and of the distinguished role that the United Nations, under his leadership, has played in forging international cooperation. While welcoming the new States that have recently joined the United Nations, I wish to affirm today that Lebanon has broken out of the vicious circle of war that was imposed upon it, has begun to regain confidence in itself and to re-emerge on the world scene and play a unique role.
Our Government's commitment to the letter and spirit of "The National Conciliation Document" has enabled our central Government, in only a few months, to re-establish the authority of the State and to remove the barriers that separated one area from another. The country has regained its unity and our citizens have rallied around the State. The militias have been dissolved and their guns have fallen silent. The State has eliminated the basic causes of the war and, therefore, of the existence of the militias that arose because of them. The State has now collected the weapons of the militias and outlawed the possession of weapons other than by legitimate authority.
The Lebanese Army and the internal security forces have been deployed in the capital and in the outlying areas. They have also been deployed in our steadfast South, side by side with the United Nations Interim Force in Lebanon (UNIFIL), with a view to extending the authority of the State there. We owe UNIFIL a great debt for the many sacrifices it has made in the performance of its noble mission.
We have reactivated State institutions and begun the process of restructuring them in the light of our urgent needs. We have revived national political life along democratic lines and affirmed our respect for all beliefs in the context of law and the national good. We have implemented political reforms and amended the Constitution accordingly. The Constitution has become more compatible with the principles of freedom, justice and equitable power-sharing.
The world today is moving rapidly towards cooperation and coordination among States. New blocs are emerging: Europe 1992, the Organisation of American States, the Gulf Cooperation Council and the Union of the Arab Maghreb, are all examples of that trend. And the Lebanese, by nature open to others and anxious to cooperate, have recently ratified a Treaty of Brotherhood, Cooperation and Coordination with Syria on the basis of mutual respect for the independence and sovereignty of each of the two States. In this context, Lebanon must express its gratitude for the great sacrifices that President Hafiz al-Assad has made in helping us realise national reconciliation and regain the authority of the State.
These are some of the achievements which brought Lebanon from despair to hope, from anarchy to order, and from fragmentation to unity. This transformation has been due largely to the character of our people. We are a peace-loving people that aspires after development. We are inclined by nature to conciliation in the context of democratic principles and respect for fundamental freedoms.
We have reinstated the State in Lebanon and the country now enjoys security and stability. But we still have much to do to eliminate the effects of the crises that engulfed our land, including the hostage crisis.
That crisis arose because of the prevalence of anarchy and the forced neutralization of Lebanese legitimate authority in large areas of the country for many years. Lebanon was among the first to condemn this phenomenon because it is in direct contradiction with our customs and traditions and with the basic principles of law and human rights. Indeed, Lebanon itself became a hostage to that alien phenomenon and its international repercussions. The Lebanese Government is determined to cooperate with all to put an end to this crisis. And the Government proved its determination when recently it foiled the plans of those who stand to lose frost the freeing of hostages and prisoners and the return to normalcy.
The Government of Lebanon has implemented moat of the provisions of "The National Conciliation Document" on which the Lebanese agreed in Taif, with the support of the League of Arab States, the sister Arab States, the members of the Arab Tripartite Committee, friendly nations, the international community and, in particular, the permanent members of the Security Council.
But the work is not over. One of the provisions that are yet to be implemented is the provision relating to the extension of the authority of the State to South Lebanon through our own forces in accordance with Security Council resolution 425 (197R). This resolution upheld Lebanon's rights in the face of the Israeli occupation of vast parts of our South and Western Biqa'. Under resolution 425 (1978) the Security Council established UNIFIL to ensure the immediate withdrawal of Israeli forces from our internationally recognized borders and co ensure the return of the authority of the Lebanese State over that area.
It is natural, therefore, that we ask for the implementation of Security Council resolution 425 (1978) and insist on the separation of the problem of South Lebanon from the overall Middle East problem. We support all efforts to which our sister Arab States agree and are ready to facilitate all international endeavours aimed at a just, comprehensive and permanent peace in the Middle East.
We want our rights. Our people in the South suffer under the yoke of Israeli occupation and are continuously exposed to aggression, which threatens their lives, their property and their fundamental human rights. We have paid enough for the wars of others. Lebanon is the nation of coexistence, and peace for Lebanon means peace for all. 
All peoples have a sacred right to their land and our land is particularly sacred due to the demographic composition of our people. Lebanon's pluralistic and demographic structure, which is its pride and claim to international attention, is deeply rooted in the very soil of Lebanon and does not permit of either partition or fragmentation of the north from the south or the east from the west. The peace process that has been launched will not be complete unless Israel withdraws fully and unconditionally from my country. Lebanon shall remain committed to realizing complete independence and undiminished sovereignty. 
How is it acceptable that the Organization implement Security Council resolutions on the Middle East against a State which has challenged them, and yet not implement the resolution on Lebanon, which has never been the aggressor against Israel, which has continued to flout that resolution for 12 years and persisted in occupying with its army a part of Lebanon which is very dear to us? 
A positive response by the United Nations to Lebanon's request would constitute fulfilment of the Organization's commitments to my country and enhance the credibility of Security Council decisions, especially as the United Rations bad requested Lebanon, in 1989, to pursue steadfastly the implementation of the Taif Agreement which clearly provides for the implementation of Security Council resolution 425 (1978). Lebanon, a founding Member of the United Nations, and a participant in the drafting of the Universal Declaration of Human Rights, believes in international legitimacy and is intent on working within its principles and conventions.
The dangerous situation in the Middle East continues to threaten international peace and security. The Palestinians who reside in their own land are exposed to persecution and arrest. While massive Jewish immigration to Israel heightens existing fears, Israel in every way delays the resolution of the Palestinian problem and the exercise by the Palestinians of the right to self-determination. Israel's intransigent refusal to give peace efforts the chance they deserve, despite courageous Arab openness, shows that it is wrong to assume that a permanent, just and comprehensive peace could be established on the basis of oppression and persecution.
My country, which has suffered greatly from the Arab-Israeli conflict in general, and from the Palestinian-Israeli conflict in particular, has a special stake in the search for a comprehensive, stable and just settlement in the Middle East. The Lebanese model, founded on diversity, dialogue and openness, provides useful lessons for constructive coexistence in the region.
Now that security has been re-established and confidence in Lebanon has been restored, our emigrants are gradually returning home and sharing in reconstruction. Me also look forward to the support of sister Arab States and friendly nations for our reconstruction plans. Peace cannot be fully realized apart from a developmental process aimed at guaranteeing social equity and human dignity.
The long war in Lebanon has destroyed our vital resources and adversely affected our economy and infrastructures. The State budget is under the burden of heavy debts. For the past 15 years, several major sources of our national income - such as services and tourism - have suffered heavily. In addition, regional crises, the latest of which was the Gulf War, have had detrimental effects on Lebanon.
The Lebanese Government, therefore, faces many challenges in many sectors. It is determined, however, to restore normalcy. This determination stems from our confidence in the viability of Lebanon's free enterprise system, our mainstay in our drive to rebuild the country. We also rely on the constructive role of Lebanese businessmen abroad, the cooperation of the United Nations and other international organisations side by side with our own efforts.
We are in the process of drawing the initial plans for the reconstruction of the whole of Lebanon beginning with the capital, Beirut, and we are also working on returning all displaced Lebanese to their homes, properties and villages. Beirut, the cultural and commercial centre of the Middle East, solicits Arab and international investments throughout Lebanon. Lebanon has received aid from some Arab States and from some organizations, but what it really needs is the creation of an international fund for the reconstruction of Lebanon with the participation in that fund of the United Nations, of international organizations and of the industrialized nations.
If, for 15 years, the world stood by and watched Lebanon undergo one crisis after another, it is not right that the world should now stand by and merely watch Lebanon face alone the challenge of revival and reconstruction. Lebanon's determination to end the state of war and to deal with the consequences that arose there from testify to its ability to re-emerge and to regenerate itself. Wherever the Lebanese people have settled - be it in the Americas, Europe, Africa, the Gulf or Australia - they have contributed to development. Those very Lebanese deserve your participation in the development and reconstruction of their own country.
Moreover, the international community has never failed to provide assistance to any war-ravaged country. Are not solidarity with such countries and participation in their development at the very basis of the founding of the United Nations and in the forefront of its objectives?
Lebanon looks forward to the emergence of a new political era on the eve of the twenty-first century, an era of cooperation in furthering the progress of humanity, of brotherhood, of respect for the rights of others and of freedom, security and prosperity. A peaceful Lebanon has a unique cultural mission in its region and in the world. Peace in Lebanon is also in the interest of its sister Arab States and of world peace. Lebanon's commitment to freedom, peace and development is such that it will never give up the struggle for their realization.
To attain a prosperous future for the region, need to cooperate in the contest of a new political order whose features are gradually taking shape as a consequence of brave Arab decisions. The new political order will be founded on the qualities of understanding, pluralism and tolerance in our  
culture, and on the realisation by all concerned that the future of the Middle East should be based on stability, freedom and human dignity.
The recent agreements between the United States and the Soviet Union on strategic arms limitations constitute a first step towards the liberation of humanity from the bane of nuclear terror. We hope that this process will continue to include chemical and bacteriological weapons and to render the Middle East an area free of weapons of mass destruction.
My country also supports efforts to resolve regional conflicts throughout the world through open and constructive dialogue. Those efforts have been successful in a number of areas. They also enjoy wide international support and enhance the growing role of the United Nations in restoring peace and normalcy in hitherto intractable conflicts.
Lebanon affirms its readiness to participate in the 1990s in furthering cooperation among the nations of the world in all fields and endeavours.
In spite of 15 years of the daily threat of death, my country did not die. On the contrary, it has emerged with a new determination to exist and to prosper. Lebanon stands out as an example of the will to survive, with its message of forgiveness and conciliation, it reaffirms that it is a source of pride both for itself and for the world at large, that its very name, Lebanon, is not synonymous with violence and strife, but with construction, creativity and open and peaceful interaction with the world.
